Citation Nr: 1550071	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-24 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss, to include as secondary to the right ear hearing loss.

3.  Entitlement to service connection for tinnitus, to include as secondary to the right ear hearing loss and as secondary to the service-connected mild bilateral pes planus, claimed as fallen arches, flat feet with arthritic changes, first metatarsal joints, to include the medications taken for the feet.

4.  Entitlement to service connection for vertigo, to include as secondary to the right ear hearing loss.

5.  Entitlement to an initial disability rating in excess of 10 percent for mild bilateral pes planus, claimed as fallen arches, flat feet with arthritic changes, first metatarsal joints.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1961.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2006, January 2007, and September 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Regarding the service connection claims, additional pertinent lay and medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the July 2014 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ, and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted in July 2014 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

Regarding the initial rating claim, additional pertinent medical evidence was submitted into the record following the most recent readjudication of this appeal by the AOJ in the January 2007 SOC.  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for headaches has been raised by the record in an August 2015 statement by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With the exception of the right ear hearing loss issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current right ear hearing loss is shown to be etiologically related to his active military service.

CONCLUSION OF LAW

Service connection for right ear hearing loss is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  Service Connection

The Veteran seeks service connection for right ear hearing loss.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, a current diagnosis has been established.  At the May 2011 VA audiological examination, audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
90
105+

Using the Maryland CNC Word List test, his speech recognition scores was 16 percent in the right ear.

The above evidence establishes a current right ear hearing loss disorder as defined under 38 C.F.R. § 3.385.  Thus, the Veteran has satisfied the first element of service connection.
As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  However, the Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Mechanic.  The DD-214 Form shows that the Veteran participated in rifle and missile training.  In a February 2011 statement, the Veteran reported in-service missile and radar training, in which he was not provided ear protection.  Thus, the Board finds that the Veteran is presumed to have been exposed to excessive noise during his active military service. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  In this regard, the Veteran's VA treating physician provided a medical opinion in April 2013 based on an examination of the Veteran the month prior.  The physician opined that the Veteran's hearing loss was directly related to his exposure to the noise from the artillery.  The physician reasoned that the Veteran had moderate to profound hearing loss bilaterally, worse in the right ear, and had been assessed by audiology.  The physician reasoned that the Veteran was exposed to loud noise by artillery while on active duty in the military service.  

There are no negative nexus opinions of record.  The Board notes that the May 2011 VA examiner provided a speculative medical opinion, following a physical examination of the Veteran and a review of the claims file.  Specifically, the May 2011 VA examiner opined that he could not determine the etiology of the right ear hearing loss without resort to mere speculation.  The examiner stated that it would be speculative to allocate a portion of the Veteran's current hearing loss in the right ear to military noise exposure or other potential etiologies.  Thus, the examiner found that the etiology of the right ear hearing loss could not be determined to a reasonable degree of certainty based on the evidence of record.  In forming this medical opinion, the VA examiner did not address the medical literature, the Veteran's presumed in-service noise exposure, or the Veteran's lay statements of continuity of symptomatology.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  In contrast, the VA treating medical opinion considered the Veteran's in-service presumed noise exposure and the Veteran's current audiological treatment.
The lay statements from the Veteran, his friend, and his brother, along with the medical literature cited by the Veteran's representative in the October 2015 Informal Hearing Presentation (IHP), also support the VA positive medical nexus opinion.  The Board acknowledges that the Veteran, his friend, and his brother are competent, even as lay people, to attest to factual matters of which they are first-hand knowledge, e.g., hearing loss in service and observing hearing loss in the Veteran after service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the lay and medical evidence is in support the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for right ear hearing loss is warranted.


ORDER

The claim of entitlement to service connection for right ear hearing loss is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Pes Planus

In his February 2007 Substantive Appeal (on VA Form 9) for this issue, the Veteran requested a Board Travel Board hearing at the local RO before a Veterans Law Judge.  In the October 2015 IHP, the Veteran's representative requested that this hearing be scheduled for this issue.  To date, the Veteran has not been scheduled for his clearly requested Board hearing on this issue.  A remand is required in order to afford the Veteran his clearly requested Board Travel Board hearing at the local RO in St. Petersburg, Florida, before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).  

Left Ear Hearing Loss

The Veteran was afforded VA audiological examinations in May 2011.  To date, the Veteran has not been found to have a current left ear hearing loss diagnosis within VA standards (38 C.F.R. § 3.385).  However, an April 2013 medical opinion from the Veteran's VA treating physician found that the Veteran had moderate to profound hearing loss bilaterally.  Specific testing scores were not provided, and thus, the Board was not able to determine if the Veteran currently had left ear hearing loss under 38 C.F.R. § 3.385.  However, this medical opinion raises the prospect that the Veteran may currently have a left ear hearing loss disability.  Accordingly, upon remand, the Veteran must be afforded another VA audiological examination to determine the nature and etiology of his claimed left ear hearing loss.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Tinnitus and Vertigo

The Veteran was afforded a VA examination for these claims in May 2011.  The Veteran was diagnosed with tinnitus and positional vertigo.  The Veteran asserts that both of these disorders are secondary to his (now) service-connected right ear hearing loss.  The Veteran's representative also argued that the Veteran's tinnitus was secondary to the NSAIDS medications required for his service-connected pes planus.  See October 2015 IHP.  The May 2011 VA examiner did not address secondary service connection for the vertigo issue.  The examiner only addressed the causation element, and not the aggravation element, of whether the right ear hearing loss caused the tinnitus.  The examiner did not address whether the service-connected pes planus medications caused or aggravated the tinnitus.  38 C.F.R. § 3.310 (2015).  The examiner further provided conflicting opinions on direct service connection for the tinnitus issue (providing a speculative medical opinion and a negative nexus opinion).  Accordingly, VA addendum medical opinions that address both the causation and aggravation aspects of secondary service connection are required on the issue of secondary service connection to determine the etiology of the Veteran's currently diagnosed tinnitus and vertigo.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an in person Board hearing at the RO in St. Petersburg, Florida, for testimony on the issue of entitlement to an initial disability rating in excess of 10 percent for mild bilateral pes planus, claimed as fallen arches, flat feet with arthritic changes, first metatarsal joints only.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  Schedule the Veteran for an appropriate VA audiological examination to ascertain the nature and etiology of his claimed left ear hearing loss.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current left ear hearing loss diagnosis within VA standards?

b) If so, is it at least as likely as not that the Veteran's current left ear hearing loss is related to his active military service?  The Veteran is presumed to have been exposed to excessive noise during his active military service.

c) If so, is it at least as likely as not that the Veteran's current left ear hearing loss was caused by his service-connected right ear hearing loss?  

d) If so, is it at least as likely as not that the Veteran's current left ear hearing loss was aggravated (permanently worsened beyond the normal progression) by his service-connected right ear hearing loss?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  Ask the original May 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his current tinnitus.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current tinnitus is related to his active military service?  The Veteran is presumed to have been exposed to excessive noise during his active military service.

b) Is it at least as likely as not that the Veteran's current tinnitus was caused by his service-connected right ear hearing loss?  

c) Is it at least as likely as not that the Veteran's current tinnitus was aggravated (permanently worsened beyond the normal progression) by his service-connected right ear hearing loss?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

d) Is it at least as likely as not that the Veteran's current tinnitus was caused by his service-connected mild bilateral pes planus, claimed as fallen arches, flat feet with arthritic changes, first metatarsal joints, to include the NSAIDS medications required for this service-connected disability?  

e) Is it at least as likely as not that the Veteran's current tinnitus was aggravated (permanently worsened beyond the normal progression) by his service-connected mild bilateral pes planus, claimed as fallen arches, flat feet with arthritic changes, first metatarsal joints, to include the NSAIDS medications required for this service-connected disability?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  Ask the original May 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his current positional vertigo.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current vertigo was caused by his service-connected right ear hearing loss?  

b) Is it at least as likely as not that the Veteran's current vertigo was aggravated (permanently worsened beyond the normal progression) by his service-connected right ear hearing loss?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


